Title: From Benjamin Franklin to Robert R. Livingston, 10 May 1783
From: Franklin, Benjamin
To: Livingston, Robert R.


Dear Sir,
Passy, 10 May 1783.
Permit me to introduce to you the Bearer Mr. Hogendorff, of an illustrious Family, and Lieutenant in the Dutch Guards. He is strongly recommended to me by Persons of Distinction, as a Gentleman of excellent Character: His principal Design in going to America is to make himself acquainted with the Country, & its Inhabitants: I beg you will favour him with your best Advice, & Counsels which as a Stranger he may stand in need of, and which you have a Pleasure in affording to Persons of Merit.—
With great Regard, I have the honour to be, Dear Sir, Your most obedt & most humble Sert.
B Franklin
R. R. Livingston Esqr.—
 
Endorsed: from Docr. Franklin
